Exhibit 10.2




Description of the Material Terms of PECO II, Inc.’s

Non-Equity Incentive Compensation Plan for Fiscal 2009




Messrs. Heindel and Borders and Ms. Boyer (the “Named Executive Officers”) are
eligible to receive cash bonuses under the Company’s Non-Equity Incentive
Compensation Plan for the fiscal year ending December 31, 2009 (the “2009 IC
Plan”). Fifty percent of the potential cash bonus for each Named Executive
Officer is based upon the achievement of certain EBITDA (earnings before
interest, taxes, depreciation and amortization) targets and 50% is based on the
achievement of certain customer service goals. If the EBITDA targets are not
met, no cash bonuses will be awarded under the 2009 IC Plan.




If the threshold EBITDA target is met but no customer service goals are
achieved, the Named Executive Officers will receive the threshold incentive
compensation in the form of cash bonuses in accordance with the table below. If
the threshold EBITDA targets are met and exceeded and the customer service goals
are achieved, the Named Executive Officers will receive incentive compensation
in the form of cash bonuses in accordance with the table below (with bonus
amounts to be interpolated between the performance levels):




Incentive Compensation Payout Opportunities for Fiscal 2009




 

Threshold

 

Target

 

Maximum

John G. Heindel
Chairman of the Board, President, Chief Executive Officer, Chief Financial
Officer and Treasurer

$75,000

 

$150,000

 

$300,000

Guy Kevin Borders
Vice President of Marketing & Product Development and Secretary

$25,000

 

$50,000

 

$100,000

Jacquie Boyer
Vice President of Sales & Sales Operations

$42,500

 

$85,000

 

$170,000






